
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13

TURF VILLAGE OFFICES, LLC.

STANDARD LEASE AGREEMENT

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.   DEFINITIONS   1 2.   DEMISE OF PREMISES   3 3.   IMPROVEMENTS   3 4.   RENT
  4 5.   LATE PAYMENTS   4 6.   SECURITY DEPOSIT   4 7.   RENEWAL   4 8.  
UTILITIES   4 9.   TAXES   5 10.   COMMON AREAS AND EXPENSES   5 11.  
RESTRICTIONS ON USE; COMPLIANCE WITH LAW   6 12.   SERVICES, REPAIRS, AND
MAINTENANCE BY TENANT   7 13.   REPAIRS BY LANDLORD   7 14.   PLACEMENT OF HEAVY
EQUIPMENT   7 15.   FORCE MAJEURE   7 16.   SURRENDER OF PREMISES   7 17.  
ABANDONING PREMISES OR PERSONAL PROPERTY   8 18.   QUIET ENJOYMENT   8 19.  
IMDEMNIFICATION AND WAIVER OF CLAIM   8 20.   INSURANCE   8 21.   EFFECT ON
INSURANCE   10 22.   TOTAL OR PARTIAL DESTRUCTION OF PREMISES   10 23.   TOTAL
OR PARTIAL DESTRUCTION OF BUILDING   11 24.   ALTERATIONS   11 25.   MECHANICS'
LIENS   11 26.   BREACH OR DEFAULT   12 27.   EFFECT OF BREACH   12 28.  
LANDLORD'S LIEN   14 29.   ACCESS BY LANDLORD   14 30.   INTENTIONALLY DELETED  
14 31.   ASSIGNMENT AND SUBLETTING   14 32.   CONDEMNATION   15 33.   EXECUTION
OF ESTOPPEL CERTIFICATE   15 34.   SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
  16 35.   SIGNS AND ADVERTISING   15 36.   RULES AND REGULATIONS   16 37.  
ACCORD AND SATISFACTION   16 38.   NO PARTNERSHIP   17 39.   HOLDING OVER   17
40.   INTENTIONALLY DELETED   17 41.   RECORDATION   17 42.   WAIVERS   17 43.  
REMEDIES FOR LANDLORD   17 44.   TABLE OF CONTENTS; CAPTIONS   17 45.   NOTICES
  17 46.   APPLICABLE LAW   17 47.   SUCCESSORS AND ASSIGNS   17 48.   WAIVER OF
TRIAL BY JURY   18 49.   RIGHTS OF AND CLAIMS AGAINST LANDLORD   18 50.  
CALCULATION OF TIME   18 51.   ACCESS   18          

--------------------------------------------------------------------------------



52.   SEVERABILITY   18 53.   COUNTERPARTS   19 54.   TOTAL AGREEMENT   19 55.  
TIME OF THE ESSENCE   19 56.   COMMERCIAL PURPOSE   19


LIST OF EXHIBITS


Exhibit A   Description of the Premises Exhibit B   Rules and Regulations


LIST OF SCHEDULES


Schedule 1   Landlord's Work Schedule 2   Tenant's Work Schedule 3   Parking

--------------------------------------------------------------------------------






STANDARD LEASE AGREEMENT


        THIS STANDARD LEASE AGREEMENT (this "Lease") is made as of the 17th day
of June, 2004 by and between TURF VILLAGE OFFICES, LLC, a Maryland limited
liability company (hereinafter referred to as "Landlord"), and CARROLLTON
MORTGAGE SERVICES, INC. (hereinafter referred to as "Tenant").


Recitals


        Tenant desires to lease the Premises (hereinafter defined), within the
Building (hereinafter defined) for the purposes set forth in Section 11, and
Landlord and Tenant desire to enter into this Lease which defines their
respective rights, duties, and liabilities relating to the Building and the
Premises.

        NOW, THEREFORE, WITNESSETH in consideration of the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

        1.    DEFINITIONS.    For purposes of this Lease, Landlord and Tenant
hereby agree that the following terms shall have the indicated meanings:

        a.    Additional Rent:    all sums of money or charges required to be
paid by Tenant under this Lease other than Annual Rent, whether or not such sums
or charges are designated "Additional Rent."

        b.    Annual Rent:    the amounts set forth below during the Original
Term, and the amount set forth in Section 7 during any Renewal Term.

TERM


--------------------------------------------------------------------------------

  ANNUAL
RENT

--------------------------------------------------------------------------------

  MONTHLY
RENT

--------------------------------------------------------------------------------

From 07/15/2004 to 03/14/2005   $ 14,663.00   $ 1,221.92

        c.    Assignment:    any assignment, transfer, mortgage, or encumbrance,
whether voluntarily, involuntarily, or by operation of law, of Tenant's interest
in this Lease, any sublease by Tenant, any license by Tenant of space in the
Premises, or any concession agreement by Tenant with respect to all or part of
the Premises, any agreement by Tenant giving any other person the right to use
all or part of the Premises, or such other events determined to be Assignments
pursuant to Section 30.

        d.    Base Year Operating Expenses:    The total amount of Operating
Expenses for the calendar year January 1, 2004 to December 31, 2004.

        e.    Base Year Taxes:    The total amount of Taxes for the fiscal year
July 1, 2003 to June 30, 2004.

        f.    Building:    the 32,000 square foot office building located on the
Property and known as 2300 York Road, Timonium, Maryland 21093.

        g.    Commencement Date:    the date Landlord tenders possession to the
Tenant, anticipated to occur on or about June 21, 2004, except that if such date
is hereafter advanced to postponed pursuant to any provision of this Lease, or
by written agreement of the parties hereto, the date to which it is advanced or
postponed.

        h.    Common Areas:    those portions of the Property which Landlord may
from time to time designate for Tenant's non-exclusive use.

        i.    Hazardous Material:    any hazardous or toxic substance, material,
or waste including, but not limited to, those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172. 101) or by the Environmental Protection

1

--------------------------------------------------------------------------------






Agency as hazardous substances (40 CFR Part 302) and amendments thereto, or such
substances, materials, and wastes that are or become regulated under any
applicable federal, state, or local law, ordinance, or regulation including, but
not limited to, the Resource Conservation and Recovery Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response, Compensation and
Liability Act ("CERCLA" or "Superfund"), the Clean Air Act, and the Clean Water
Act.

        j.    Landlord:    Turf Village Offices, LLC, a Maryland limited
liability company.

        k.    Landlord's Address:    10233 South Dolfield Road, P.O. box 369,
Owings Mills, Maryland 21117, Attn: Ms. Sharon Dowell.

        l.    Monthly Installment of Annual Rent:    an amount equal to
one-twelfth (1/12th) of the Annual Rent.

        m.    Mortgage:    any mortgage, deed of trust, ground lease or security
agreement affecting the Property or, any part thereof, at any time.

        n.    Mortgagee:    the beneficiary of any Mortgage.

        o.    Normal Business Hours:    the hours from 8 a.m. to 6 p.m. Monday
through Friday, and 9 a.m. to 1 p.m. on Saturday, except legal holidays observed
by the United States federal government.

        p.    Notices:    all notices, requests, demands, or other
communications which may be or are required or permitted to be served or given
under this Lease.

        q.    Operating Expenses:    Commencing with Option 1 Renewal, Option 2
Renewal and Option 3 Renewal reasonable expenses incurred by Landlord in
connection with the operation of the Property. By way of example, but without
limitation, operating expenses shall include any and all of the following:
casualty and liability insurance; management fees; common area maintenance and
repairs, trash removal; snow removal, grounds maintenance, cleaning of common
areas, security services, water and sewer charges and/or fees, and any and all
other expenses or charges of any nature whatsoever, whether or not herein
mentioned, which would be included in Operating Expenses in accordance with
sound accounting and management principles generally accepted with respect to
the operation of first class office buildings in the Baltimore Metropolitan
area.

        r.    Operating Expense Escrow Payment:    Commencing with Option 1
Renewal, Option 2 Renewal and Option 3 Renewal one-twelfth (1/12th) of
Landlord's estimate of Tenant's Percentage of the increase in the Operating
Expenses over the Base Year Operating Expenses.

        s.    Original Term:    a period of eight (8) months commencing on the
Commencement Date. Should the Commencement Date fall other than on the fifteenth
day of a month, the Term shall be equal to the number of years set forth herein
plus the portion of the month remaining from the Commencement Date until the
last day of the month.

        t.    Premises:    Suite 211 on the second floor of the Building,
consisting of approximately One Thousand Seventy Five (1,075) rentable square
feet, which is the space to be leased by Tenant hereunder and outlined on
Exhibit A, attached hereto and incorporated by reference herein.

        u.    Property:    all that tract or parcel of land owned by Landlord
consisting of approximately 1.545 acres more or less being known as Lot 2 as
shown on the Plat entitled "Timonium Heights" as recorded among the Land Records
of Baltimore County, Maryland in Plat Book SM 57, folio 135.

2

--------------------------------------------------------------------------------






        v.    Renewal Term:    a period of one (1) year commencing upon the
expiration of the Original Term or any other Renewal Term. The Renewal Terms are
referred to as the "First Renewal Term," the "Second Renewal Term," and "Third
Renewal".

        w.    Rent:    all Annual Rent, Monthly Installments of Annual Rent, and
Additional Rent payable by Tenant to Landlord under this Lease.

        x.    Security Deposit:    None.

        y.    Taxes:    all taxes, assessments, and governmental charges of any
kind and nature whatsoever levied or assessed against the Property.

        z.    Tax Escrow Payment:    Commencing with First Renewal Term, Second
Renewal Term and Third Renewal Term one-twelfth (1/12) of Landlord's estimate of
Tenant's percentage of the increases in the Taxes over Base Year Taxes.

        aa.    Tenant:    Carrollton Mortgage Services, Inc. Robert Altieri.
President

        bb.    Tenant's Address:    344 N. Charles Street, Baltimore, Maryland
21201.

        cc.    Tenant's Percentage:    Commencing with Renewal option 1, Renewal
Option 2 and Renewal Option 3; Three and 38/100ths percent (3.38%), the
percentage equivalent to a fraction having as its numerator the number of square
feet in the Premises (inclusive of a Twelve percent (12%) core factor) and as
its denominator the number of square feet of rentable floor space in the
Building (i.e. 31,751 square feet).

        dd.    Term:    the Original Term and any Renewal Term as to which
Tenant exercises an option.

        When used herein, the singular shall apply to the plural, the plural the
singular, and the use of any gender shall apply to all genders.

        2.    DEMISE OF PREMISES.    Landlord leases to Tenant and Tenant hereby
leases from Landlord the Premises for the Term, Rent, and upon the terms,
covenants, and conditions set forth herein.

        3.    IMPROVEMENTS.    

        a.     Landlord agrees to perform or cause to be performed within a
reasonable period of time all that work set forth on Schedule 1 to be attached
hereto and made a part hereof at the price indicated therein unless Landlord has
agreed to permit Tenant to perform or cause to be performed said work. No
improvements other than those on Schedule 1 will be performed or permitted
without Landlord's prior written consent.

        b.     Any work Landlord authorizes pursuant to Schedule 2 attached
hereto and made a part hereof shall be performed at Tenant's expense. During
Tenant's performance of such work, Tenant shall at its expense, remove from the
Property all trash which it may accumulate. During such period of work, Tenant
shall not unreasonably interfere with Landlord's construction activities and
shall maintain workmen's compensation, liability and builder's risk insurance in
amounts satisfactory to Landlord. All work done by Tenant shall be done in
accordance with all applicable building codes, statutes, regulations, laws,
ordinances of federal, state, county and municipal authorities and with any
direction or order made pursuant to law by any public official or agency. All
improvements (as distinguished from trade fixtures) shall be the property of
Landlord and may not be removed without its consent.

        c.     By opening the Premises for business, Tenant shall be deemed to
have: (i) accepted the Premises, (ii) acknowledged that the Premises are ready
for occupancy hereunder, and (iii) agreed that the obligations of the Landlord
pursuant to the attached Schedule 1 have been fully performed.

3

--------------------------------------------------------------------------------






        4.    RENT.    Tenant shall pay Monthly Installments of Annual Rent in
advance on the first day of each month for the Term of this Lease, without
deduction, set-off, recoupment, counterclaim, or demand, at Landlord's Address
or at such other place as shall be designated in writing by Landlord. If the
Term shall commence or end on a day other than the first day of a month, the
Monthly Installments of Annual Rent for any such partial month of the Term shall
be prorated on a per diem basis. Upon the execution of this Lease, Tenant shall
pay an amount equal to one (1) Monthly Installment of Annual Rent

        5.    LATE PAYMENTS.    In the event that any Monthly Installment of
Annual Rent or Additional Rent shall be past due for more than ten (10) days,
Tenant shall pay to Landlord as Additional Rent a late charge equal to the
greater of (a) five percent (5%) of the unpaid Rent, or (b) the interest on the
unpaid Rent from the date when due until payment at the rate of fifteen percent
(15%) per annum, or, if less, the highest rate permitted by law. The late charge
imposed under this Section is not a penalty and has been agreed to by Landlord
and Tenant as necessary to compensate Landlord for its additional costs
associated with late payment.

        6.    SECURITY DEPOSIT.    N/A

        7.    RENEWAL.    Upon the expiration of the Original Term, Tenant shall
have an option to extend this Lease for a Renewal Term of one (1) year, provided
that Tenant gives Landlord at least ninety (90) days prior written notice of its
unconditional and irrevocable exercise of each such option and provided further
Tenant is not then and has not been in default hereunder. In the event that
Tenant exercises its option as to any Renewal Term, all provisions of this Lease
shall apply during each Renewal Term except that the Annual Rent and Monthly
Installments of Annual Rent which shall be as follows:

RENEWAL OPTION 1:

TERM


--------------------------------------------------------------------------------

  ANNUAL
RENT

--------------------------------------------------------------------------------

  MONTHLY
RENT

--------------------------------------------------------------------------------

From 03/15/05 to 03/14/06   $ 15,103.00   $ 1,258.58

RENEWAL OPTION 2:

From 03/15/06 to 03/14/07   15,556.00   1,296.34

RENEWAL OPTION 3:

From 03/15/07 to 03/14/08   16,022.70   1,335.23

        8.    UTILITIES AND SERVICES.    From and after the Commencement Date,
to the extent utilities are separately metered for the Premises, Tenant shall
make arrangements with each utility company and public body to provide, in
Tenant's name, electricity for heat, air conditioning and lighting and
telephone, necessary for Tenant's use of the Premises. Tenant shall pay directly
to the companies furnishing utility service the cost of all service connection
fees and the cost of all utilities consumed throughout the Term. In the event
that Tenant fails to pay in a timely manner any sum required under this Section,
Landlord shall have the right, but not the obligation, to pay any such sum. Any
sum so paid by Landlord shall be deemed to be owing by Tenant to Landlord and
due and payable as Additional Rent within five (5) days after demand therefore.
To the extent any utilities are not separately metered for the Premises,
Landlord shall furnish such utility services to Tenant, and in such event, the
cost of provision of such services shall be charged to Tenant as Additional
Rent. The amount charged for such utility service shall be determined by
Landlord, which determination shall be conclusive and binding on Tenant. Any
additional Rent owing by Tenant to Landlord for utilities shall be due and
payable within five (5) days after demand therefore.

4

--------------------------------------------------------------------------------




        9.    TAXES.    

        a.     Tenant shall be liable for all taxes levied against personal
property, trade fixtures, and tenant improvements placed by Tenant in the
Premises. If any such taxes based on the personal property or trade fixtures
placed by Tenant in the Premises are levied against Landlord or Landlord's
property, Tenant shall pay to Landlord upon demand that part of such taxes for
which Tenant is primarily liable hereunder.

        b.     Landlord shall pay all Taxes currently assessed against the
Building and the Property. Tenant agrees to pay to Landlord as Additional Rent
Tenant's Percentage of all increases in taxes in excess of base year taxes
commencing with Renewal Option 1, Renewal Option 2 and Renewal Option 3.
Landlord is authorized to deposit those funds in a non-interest-bearing account
(in which account other monies of Landlord may be comingled provided Landlord
maintains accurate books and records with respect thereto). Tenant authorizes
Landlord to use the funds paid to Landlord under this Section to pay the Taxes
levied or assessed against the Property. Each Tax Escrow Payment shall be
Additional Rent and shall be due and payable at the same time and in the same
manner as the time and manner of the payment of Annual Rent as provided herein.
The Tax Escrow Payment account of Tenant shall be reconciled annually. If the
Tenant's total Tax Escrow Payments are less than Tenant's Percentage of the
increase in Taxes over the Base Year Taxes, Tenant shall pay the difference to
Landlord upon demand; if the total Tax Escrow Payments of Tenant are more than
Tenant's Percentage of the increase in Taxes over the Base Year Taxes, Landlord
shall retain such excess and credit it to Tenant's Tax Escrow Payment
obligation. If Tenant should fail to pay any Taxes required to be paid by Tenant
hereunder, in addition to any other remedies provided herein, Landlord may, if
it so elects, pay such Taxes. Any sum so paid by Landlord shall be deemed to be
owing by Tenant to Landlord and due and payable as Additional Rent within five
(5) days after demand thereof.

        c.     If at any time during the Term of this Lease, the present method
of taxation shall be changed so that in lieu of the whole or any part of any
taxes, assessments, levies, or charges levied, assessed, or imposed on real
estate and the improvements thereon, there shall be levied, assessed, or imposed
on Landlord a capital levy or other tax directly on the rents received there
from and/or a franchise tax assessment, levy, or charge measured by or based, in
whole or in part, upon such rents or the Building, then such taxes, assessments,
levies, or charges that are in lieu of the present method of taxation shall be
deemed to be included within the term "Taxes" for the purposes hereof.

        d.     Any payment to be made pursuant to this Section with respect to
the real estate tax year in which this Lease terminates shall bear the same
ratio to the payment which would be required to be made for the full year as
that part of such tax year covered by the Term of the Lease bears to a full tax
year.

        10.    COMMON AREAS AND EXPENSES.    In addition to the use of the
Premises, Tenant, its employees, and business invitees shall have the right to
use the Common Areas in common with Landlord and other tenants of the Building,
their employees, and business visitors. Tenant shall not obstruct the Common
Areas or use them for any purpose other than their customary or intended
purposes. All Common Areas shall be subject to the exclusive control of
Landlord. Landlord shall operate, manage, equip, police, light, and maintain the
Common Areas, all in such manner as Landlord, in its sole discretion, may, from
time to time determine, and Landlord shall have the sole right and exclusive
authority to employ and discharge all personnel with respect thereto. Landlord
hereby expressly reserves the right to maintain security for the Common Areas;
to use and to allow others to use the Common Areas for any purpose; to change
the size, area, level, location, and arrangement of the Common Areas; to close
temporarily all or any portion of the Common Areas for the purpose of making
repairs, changes, or alterations thereto or performing necessary maintenance in

5

--------------------------------------------------------------------------------



connection with any emergency or for any other purpose whatsoever, whether such
purpose is similar or dissimilar to the foregoing.

        Commencing with Renewal Option 1, Renewal Option 2 and Renewal Option 3:
Tenant agrees to pay Landlord as Additional Rent Tenant's Percentage of all
Operating Expenses in excess of Base Year Operating Expenses attributable to the
Property. During each month of the Term, Tenant shall pay to Landlord the
Operating Expense Escrow Payment. Landlord is authorized to deposit those funds
in a non-interest-bearing account (in which account other monies of Landlord may
be co-mingled provided Landlord maintains accurate books and records with
respect thereto). Tenant authorizes Landlord to use the funds paid to Landlord
to pay the Operating Expenses. Each Operating Expense Escrow Payment shall be
Additional Rent and shall be due and payable at the same time and in the same
manner as the time and manner of the payment of Annual Rent as provided herein.
The Operating Expense Escrow Account of Tenant shall be reconciled annually and
a statement documenting the Operating Expenses for such year shall be provided
to Tenant upon request. If the Tenant's total Operating Expense Escrow Payments
are less than Tenant's Percentage of the increase in Operating Expenses over
Base Year Operating Expenses, Tenant shall pay the difference to Landlord upon
demand; if the total Operating Expense Escrow Payments of Tenant are more than
Tenant's Percentage of the increase in Operating Expenses over Base Year
Operating Expenses, Landlord shall retain such excess and credit it to Tenant's
Operating Expense Payments.

        11.    COMPLIANCE WITH LAW RESTRICTIONS ON USE.    

        a.     Tenant shall not use or permit the Premises, or any part thereof,
to be used for any purposes other than general offices. Furthermore, no use of
the Premises shall be made or permitted to be made that shall result in:
(i) waste of the Premises or any part thereof, (ii) a public or private nuisance
that may disturb the quiet enjoyment of Landlord or other tenants of the
Property; (iii) improper, unlawful, or objectionable use; or (iv) noises or
vibrations that may disturb the Landlord or other tenants. Tenant shall comply
at its own expense with all restrictive covenants and governmental regulations
and statutes affecting the Premises either now or in the future

        b.     Tenant shall at all times during the Term comply with all laws,
ordinances, and regulations of federal, state, and local authorities pertaining
to Tenant's use of the Premises and with the recorded covenants, conditions, and
restrictions, regardless of when they become effective, including, without
limitation, all applicable federal, state, and local laws, ordinances, or
regulations pertaining to air and water quality, Hazardous Material, waste
disposal, air emissions, and other environmental matters, all zoning and other
land use matters, utility availability, and with any direction of any public
officer or officers, pursuant to law, which shall impose any duty upon Landlord
or Tenant with respect to the use or occupation of the Premises.

        12.    SERVICES, REPAIRS, AND MAINTENANCE BY TENANT.    Tenant shall at
all times and at its own expense keep and maintain the Premises in good order
and repair, and in a neat, safe, clean, and orderly condition, including, but
not limited to, regular janitorial and cleaning of the Premises, repairs and
replacements to the plumbing and electrical apparatus therein, the HVAC system
serving the Premises. Tenant, at its own expense, will maintain a service
contract with a state licensed HVAC contractor to maintain the HVAC equipment in
good and operable order during the Term of the Lease. Tenant shall not overload
the electrical wiring serving the Premises or within the Premises. Tenant will
repair promptly at its own expense by or under the direction of Landlord any
damage (whether structural or nonstructural) to the Premises or the Building
caused by any construction or alterations performed by Tenant or by bringing
into the Premises or on the Property any property for Tenant's use, or by the
installation or removal of such property, regardless of fault or by whom such
damage shall be caused, unless solely by the gross negligence of Landlord.

6

--------------------------------------------------------------------------------



        13.    REPAIRS BY LANDLORD.    Except as otherwise provided herein,
Landlord shall maintain the central heating and air conditioning system of the
Building and the electrical wiring serving the Premises where within the
Premises and shall make all structural repairs, including, but not limited to
structural columns and floors (excluding floor coverings such as carpet and
floor tile) of the Premises, the roof of the Building, and the exterior walls of
the Building, provided Tenant gives Landlord written notice specifying the need
for and nature of such repairs; provided, however, if Landlord is required to
make any repairs to such portions of the Premises or Building by reason, in
whole or in part, of the negligent act or failure to act by Tenant or Tenant's
contractors or subcontractors or its or their agents or employees, or by reason
of any unusual use of the Premises by Tenant (whether or not such use is a
permitted use hereunder), Landlord may collect the reasonable cost of such
repairs, as Additional Rent, upon demand. Except as provided herein, Landlord
shall have no liability to Tenant by reason of any inconvenience, annoyance,
interruption, or injury to business arising from the making of any repairs or
changes which Landlord is required or permitted by this Lease to make, or by any
other tenant's lease or required by law to make in or to any portion of the
Premises, Building, or Common Areas.

        14.    PLACEMENT OF HEAVY EQUIPMENT.    Tenant shall not place a load
upon any floor of the Premises exceeding the floor load per square foot area
which such floor was designed to carry or which may be allowed by law. Landlord
reserves the right to prescribe the weight and position of all safes, telephone
switchboards, computers, or other heavy equipment, and to prescribe the
reinforcing necessary, if any, which in the opinion of Landlord may be required
under the circumstances, such reinforcing to be at Tenant's expense.

        15.    FORCE MAJEURE.    This Lease and the obligation of Tenant to pay
Rent hereunder and perform all of the other covenants and agreements hereunder
on the part of Tenant to be performed shall not be affected, impaired, or
excused because Landlord is unable to fulfill any of its obligations under this
Lease or is unable to supply, or is delayed in supplying, any service to be
supplied by it under the terms of this Lease or is unable to make, or is delayed
in making, any repairs, additions, alterations, or decorations or is unable to
supply, or is delayed in supplying, any equipment or fixtures, if Landlord is
prevented or delayed or otherwise hindered from doing so by reason of any
outside cause whatsoever. Similarly, Landlord shall not be liable for any
interference with any services supplied to Tenant by others except if due to
gross negligence or willful misconduct of Landlord. Nothing contained in this
Section shall be deemed to impose any obligation on Landlord not expressly
imposed by other provisions of this Lease.

        16.    SURRENDER OF PREMISES.    At the expiration or earlier
termination of the Term of this Lease, Tenant shall peaceably surrender the
Premises in broom clean condition and good order and repair and otherwise in the
same condition as the Premises was upon the commencement of this Lease, except
ordinary wear and tear.

7

--------------------------------------------------------------------------------



        17.    ABANDONING PREMISES OR PERSONAL PROPERTY.    Tenant shall not
vacate or abandon the Premises at any time during the Term of this Lease.

        18.    QUIET ENJOYMENT.    Landlord warrants that Tenant shall be
granted peaceable and quiet enjoyment of the Premises free from any eviction or
interference by Landlord if Tenant pays the Annual Rent and Additional Rent
provided herein, and otherwise fully performs the terms, covenants, and
conditions imposed herein.

        19.    INDEMNIFICATION AND WAIVER OF CLAIM    

        a.     Tenant will defend and will indemnify Landlord and save Landlord
harmless from and against any and all claims, actions, damages, liability, and
expense (including, but not limited to, reasonable attorneys' fees) in
connection with the loss of life, bodily injury, or damage to property or
business arising from, related to, or in connection with the occupancy or use by
Tenant or any assignee, subtenant, concessionaire, or licensee of the Premises
or any part of Landlord's personal property or the Building or occasioned wholly
or in part by any act or omission of Tenant or any assignee, subtenant,
concessionaire, or licensee or its or their contractors, subcontractors, or its
or their agents or employees or other persons on the Premises. Tenant shall also
pay all reasonable costs, expenses, and attorneys' fees that may be expended or
incurred by Landlord in enforcing the covenants and agreements of this Lease.
The provisions of this Section shall survive the termination or earlier
expiration of this Lease. Landlord shall not be liable for, and Tenant, in
consideration of Landlord's execution of this Lease, hereby releases all claims
against Landlord for loss or damage that may be occasioned by or through the
acts or omissions of other tenants, their contractors and subcontractors and
their agents, invitees, or employees, or for loss of life, bodily injury, or
damage to property or business sustained by Tenant or any person claiming
through Tenant or on the Premises resulting from any fire, accident, occurrence,
or any other condition in or upon the Property or any part thereof. The
foregoing waiver and release is intended by Landlord and Tenant to be absolute,
unconditional, and without exception and to supersede any specific repair
obligation imposed upon Landlord hereunder; provided that such waiver and
release shall not apply to the gross negligence or willful misconduct of
Landlord.

        b.     Notwithstanding anything to the contrary herein contained,
Landlord and Tenant do mutually each release and discharge the other, and all
persons against whom their insurance company or companies would have a right or
claim by virtue of subrogation, of and from all suits, claims, and demands
whatsoever, for loss or damage to the property of the other, even if caused by
or occurring through or as a result of any negligent act or omission of the
party released hereby or its contractors, subcontractors, agents, or employees,
so long as and to the extent that such loss or damage is covered by insurance
benefiting the party suffering such loss or damage or was required to be so
covered under this Lease. Each party further agrees that each will cause its
policies of insurance for fire and extended coverage to be so written as to
include a waiver of subrogation. It is hereby stipulated that this insurance
shall not be invalidated should the insured or any of them waive in writing
prior to a loss any or all right of recovery against any person or entity for
loss occurring to the property described herein. If the inclusion of such a
clause occasions additional cost for the policyholder, the other party shall be
given notice of such additional cost and the opportunity to pay it within thirty
(30) days, in which case the policyholder shall require the insurance company to
include the clause. If either party shall elect to be a self-insurer of its
property to the extent permitted by this Lease, such waiver of subrogation shall
be applicable thereto to the same extent as if any loss or damage were covered
by insurance.

        20.    INSURANCE.    

        a.     Tenant will keep in force with companies licensed to do business
in the State of Maryland and which have a rating of A or better and a financial
size rating of X or larger from Best's Key Rating Guide and Supplemental
Service, Property, Casualty (or comparable insurance rating service), at

8

--------------------------------------------------------------------------------



Tenant's expense at all times during the Term of this Lease and during such
other times as Tenant occupies the Premises or any part thereof:

        (1)   Commercial general liability insurance written on an occurrence
basis with respect to the Premises and the business operated by Tenant and any
subtenants, concessionaires, or licensees of Tenant in the Premises with minimum
combined single limits of One Million Dollars ($1,000,000.00) per occurrence and
Two Million Dollars ($2,000,000.00) in the aggregate. Such liability insurance
shall, in addition, extend, through contractual liability insurance, to any
liability of Tenant arising out of the indemnities provided in Section 19 and
shall be subject to the waiver of subrogation specified therein. Such liability
insurance shall also include broad form endorsement coverage, including personal
injury coverage. If the nature of Tenant's operation is such as to place any or
all of its employees under the coverage of applicable workers' compensation or
similar statutes, Tenant shall also keep in force, at its own expense, workers'
compensation or similar insurance affording statutory coverage and containing
statutory limits.

        (2)   Fire insurance with standard broad form extended coverage and full
replacement cost endorsements covering (A) all of Tenant's contents, furniture,
furnishings, machinery, such equipment as is not affixed to the Premises, trade
fixtures, and signs, and (B) Tenant's interest in all of the improvements and
betterments installed in the Premises by Tenant.

        (3)   Such other types of insurance and such additional amounts of
insurance as, in Landlord's judgment, are necessitated by good business
practice.

        b.     On or before the Commencement Date, Tenant will deposit with
Landlord copies of policies of insurance required by the provisions of this
Section together with satisfactory evidence of the payment of the required
premium or premiums thereof. Failure to deposit such policies shall not relieve
Tenant of its obligation to obtain and keep in force insurance coverage required
by this Lease. The insurance required hereby may be maintained by means of a
policy or policies of blanket insurance so long as the provisions of this Lease
are fully satisfied and the required amounts are specifically allocated to the
Premises without possibility of diminution because of occurrences on other
properties.

        c.     All policies of insurance required to be carried by Tenant by
this Section hereof shall provide that the policies shall not be subject to
cancellation, termination, or change except after thirty (30) days' prior
written notice to Landlord, and all such policies shall name Landlord as an
additional insured as its interest may appear.

        d.     If Tenant shall not comply with its covenants made in this
Section, Landlord, in addition to Landlord's other remedies hereunder, may (but
shall not be obligated to) cause insurance as aforesaid to be issued, and in
such event Tenant agrees to pay the premium for such insurance as Additional
Rent promptly upon Landlord's demand therefor.

        e.     Landlord will keep in force with companies licensed to do
business in the State of Maryland at Landlord's expense at all times during the
term of this Lease:

        (1)   Commercial general liability insurance written on an occurrence
basis with respect to the Building, the Common Areas of the Building, and the
Property with minimum combined single limits of One Million Dollars
($1,000,000.00) per occurrence and Two Million Dollars ($2,000,000.00) in the
aggregate. Such liability insurance shall, in addition, extend to any liability
of Landlord arising out of the indemnities and be subject to the waiver of
subrogation provided in Section 19. Such liability insurance shall also include
broad form endorsement coverage, including personal injury coverage. If the
nature of Landlord's operation is such as to place any or all of its employees
under the coverage of local workers' compensation or similar statutes, Landlord
shall also keep in force, at its own expense, workers' compensation or similar
insurance affording statutory coverage and containing statutory limits.

9

--------------------------------------------------------------------------------



        (2)   All-risk casualty insurance with replacement cost endorsement and
without deductible, covering the Property, the Building, and the Premises,
including all leasehold improvements therein in an amount equal to the full
replacement value thereof, exclusive of land. All proceeds of insurance shall be
used to restore the Premises, the Building, and the Property to the condition in
which they were prior to the occurrence of the loss.

        f.      If for any reason including, but not limited to, the abandonment
of the Premises, Tenant's failure to pay any insurance premium, or Tenant's
failure to occupy the Premises as herein permitted, Tenant fails to provide and
keep in force any or all of the insurance policies set forth in this Section,
then in such event Tenant shall indemnify and hold Landlord harmless against any
and all claims, actions, damages, liability, and expense (including, but not
limited to, reasonable attorneys' fees) which would have been covered by such
insurance.

        21.    EFFECT ON INSURANCE.    Tenant will not do, omit to do, or suffer
to be done or keep or suffer to be kept anything in, upon, or about the Property
which will violate the provisions of Landlord's policies insuring the Premises
and the Building against loss or damage by fire or other hazards (including, but
not limited to, public liability), which will adversely affect Landlord's fire
or liability insurance premium rating or which will prevent Landlord from
procuring such policies in companies acceptable to Landlord. If anything done,
omitted to be done, or suffered to be done by Tenant, or kept or suffered by
Tenant to be kept in, upon or about the Property shall cause the premium rate of
fire or other insurance on the Premises or the Property in companies acceptable
to Landlord to be increased beyond the established rate from time to time fixed
by the appropriate underwriters with regard to the use of the Premises for the
purposes permitted under this Lease or to the Property for the use or uses being
made thereof, Tenant will pay the amount of such increase as Additional Rent
upon Landlord's demand and will thereafter pay the amount of such increase, as
the same may vary from time to time, with respect to every premium relating to
coverage of the Premises and the Property during a period falling within the
Term of this Lease until such increase is eliminated.

        22.    TOTAL OR PARTIAL DESTRUCTION OF PREMISES.    

        a.     If the Premises or the hallways, stairways or other approaches
thereto are damaged by fire or other casualty but the Premises is not thereby
rendered untenantable in whole or in part, Landlord, at its own expense, subject
to the limitations set forth in this Lease, shall cause such damage to be
repaired, and the Annual Rent and Additional Rent shall not be abated. If by
reason of any damage or destruction to the Premises or the approaches, the
Premises shall be rendered untenantable in whole or in part, (i) Landlord, at
its option, at its own expense, subject to the limitations set forth in this
Lease, may cause the damage to be repaired, and the Annual Rent and Additional
Rent shall be abated proportionately as to the portion of the Premises rendered
untenantable while it is untenantable, or (ii) Landlord shall have the right, to
be exercised by notice in writing delivered to Tenant within thirty (30) days
from and after the occurrence of such damage or destruction, to terminate this
Lease, and the Annual Rent and Additional Rent shall be adjusted as of such date
of termination. In no event shall Landlord be obligated to expend for any
repairs or reconstruction pursuant to this Section an amount in excess of the
insurance proceeds, if any, recovered by it and allocable to the damage to the
Premises after deducting therefrom Landlord's reasonable expenses in obtaining
such proceeds and any amounts required to be paid to Landlord's Mortgagee. The
provisions hereof are subject to the terms of Section 23.

        b.     Notwithstanding anything set forth herein to the contrary, Tenant
shall be responsible for all repairs and replacements of damage and/or
destruction of the Premises necessitated by burglary or attempted burglary, or
any other illegal or forcible entry into the Premises.

        c.     Tenant covenants that it will give written notice to Landlord of
any accident or damage, whether such accident or damage is caused by insured or
uninsured casualty, occurring in, on, or about the Premises within one
(1) business day after Tenant has or should have had knowledge of the

10

--------------------------------------------------------------------------------




occurrence of such accident or damage. If Tenant breaches its covenant set forth
hereunder, Landlord, in addition to all other rights and remedies under this
Lease, at law or in equity shall, at its option, be relieved of any of its
obligations under this Section.

        d.     If, within forty-five (45) days after the occurrence of the
damage or destruction described in Section 22a, Landlord determines that in its
reasonable judgment that the repairs and restoration cannot be substantially
completed within 180 days after the date of such damage or destruction, and
provided Landlord does not elect to terminate this Lease pursuant to this
Section, then landlord shall promptly notify Tenant of such determination. For a
period continuing through the later of the thirtieth (30th) day after the
occurrence of the damage or destruction or the tenth (10th) day after receipt of
such notice, Tenant shall have the right to terminate this Lease by providing
written notice thereof to Landlord.

        23.    TOTAL OR PARTIAL DESTRUCTION OF BUILDING.    

        a.     In the event that twenty-five percent (25%) or more of the
rentable floor area of the Building shall be damaged or destroyed by fire or
other cause, notwithstanding that the Premises may be unaffected by such fire or
other cause, Landlord shall have the right, to be exercised by notice in writing
delivered to Tenant within thirty (30) days after said occurrence, to terminate
this Lease. Upon the giving of such notice, the Term of this Lease shall expire,
the Annual Rent and Additional Rent to be adjusted as of the date of
termination, and Tenant shall vacate the Premises and surrender the same to
Landlord.

        b.     If, within forty-five (45) days after the occurrence of the
damage or destruction described in Section 24a, Landlord determines that in its
reasonable judgment that the repairs and restoration cannot be substantially
completed within 180 days after the date of such damage or destruction, and
provided Landlord does not elect to terminate this Lease pursuant to this
Section, then landlord shall promptly notify Tenant of such determination. For a
period continuing through the later of the thirtieth (30th) day after the
occurrence of the damage or destruction or the tenth (10'th) day after receipt
of such notice, Tenant shall have the right to terminate this Lease by providing
written notice thereof to Landlord.

        24.    ALTERATIONS.    Tenant agrees that it will not make any
alterations (whether structural or otherwise), improvements, additions, repairs,
or changes to the interior or exterior of the Premises during the Term of this
Lease without in each instance obtaining Landlord's prior written consent.
Together with each request for such consent, Tenant shall present to Landlord
reasonably detailed plans and specifications for such proposed alterations,
improvements, additions, repairs, or changes; provided, however, approval of
such plans and specifications by Landlord shall not constitute any assumption of
any responsibility by landlord for their accuracy or sufficiency, and Tenant
shall be solely responsible for such items. Any alterations, improvements,
additions, repairs, or changes made by Tenant shall, unless Landlord gives
notice to Tenant to remove the same, remain upon the Premises at the expiration
or earlier termination of the Term of this Lease and shall become the property
of Landlord immediately upon installation thereof.

        25.    MECHANICS' LIENS.    Tenant shall not do or suffer to be done any
act, matter or thing whereby Landlord's or Tenant's interest in the Premises, or
any part thereof, may be encumbered by any mechanics' lien. Tenant shall
discharge or stay the enforcement by bond or otherwise, within ten (10) days
after the date of filing, any mechanics' liens filed against Tenant's interest
in the Premises, or any part thereof, purporting to be for labor or material
furnished or to be furnished to Tenant. Landlord may, at its option, discharge
any such mechanics' lien not discharged by Tenant within such ten (10) day
period, and Tenant, upon demand, shall reimburse Landlord for any such expense
incurred by Landlord. Any monies expended by Landlord shall be deemed Additional
Rent. Landlord shall not be liable for any labor or materials furnished or to be
furnished to Tenant upon credit, and no

11

--------------------------------------------------------------------------------




mechanics' or other lien for labor or materials shall attach to or affect the
reversionary or other estate or interest of Landlord in and to the Premises or
the Building.

        26.    BREACH OR DEFAULT.    Tenant shall have breached this Lease and
shall be considered in default hereunder if (a) Tenant fails to pay Annual Rent
or Additional Rent within 10 days of the date payment is due after 10 days
written notice from Landlord; (b) Tenant files a petition in bankruptcy or
insolvency or for reorganization under any bankruptcy or insolvency law or act,
or makes an assignment for the benefit of creditors; (c) involuntary proceedings
are instituted against Tenant under any bankruptcy or insolvency law or act;
(d) Tenant fails to perform or comply with any of the covenants or conditions of
this Lease or the rules and regulations now or hereinafter established for the
Premises, Building, or Property within ten (10) days written notice thereof; or
(e) the Premises shall be deserted or vacated.

        27.    EFFECT OF BREACH.    

        a.     In the event of a breach of this Lease as set forth in
Section 26, Landlord shall have the option to do any of the following in
addition to and not in limitation of any other remedy permitted by law or by
this Lease: (i) to re-enter the Premises, using force if necessary, to
dispossess Tenant and all other occupants from the Premises and to remove any or
all of Tenant's property at the Premises, (ii) to store Tenant's property in a
public warehouse or elsewhere at the cost, risk, and expense of Tenant, without
Landlord's being deemed guilty of trespass or becoming liable for any loss or
damage which may occur on Tenant's property, and (iii) upon ten (10) days'
written notice to Tenant, which the parties agree is commercially reasonable, to
sell at public or private sale any or all of said property, whether exempt or
not from sale under execution or attachment (such property being deemed charged
with a lien in favor of Landlord for all sums due hereunder), with the proceeds
of sale to be applied: first, to the reasonable costs and expenses of retaking,
removal, storage, preparing for sale, and sale of the property (including
reasonable attorney's fees); and second, to the payment of any sums due
hereunder to Landlord (including Rent, charges, and damages, both theretofore
and thereafter accruing); and, third, any surplus to Tenant.

        b.     Further, upon the occurrence of any such breach, Landlord, in
addition to any other remedies it may have at law, in equity, or under any other
provision of this Lease, shall have the right to terminate this Lease, as well
as all right, title, and interest of Tenant hereunder, by giving to Tenant not
less than five (5) days' advance written notice of Landlord's election to cancel
and to terminate this Lease. Upon the expiration of the time fixed in the notice
of termination, this Lease and the balance of the Term then remaining, as well
as all of the right, title, and interest of Tenant under this Lease, shall
expire in the same manner and with the same force and effect (except for the
Tenant's liability as hereinafter set forth) as if the expiration of the time
fixed in the notice of termination was the date upon which the Term would
normally have expired. Tenant shall then immediately quit and surrender the
Premises and each and every part thereof to Landlord, and Landlord may enter
upon the Premises, by force, summary proceedings, or otherwise. In any of such
events, Landlord shall be entitled to the benefit of all provisions of the
ordinances and public local laws of the city or county where the Property is
located and of the Public General Laws of the State of Maryland dealing with the
speedy recovery of lands and tenements held over by tenants or proceedings in
forcible entry and detainer. Upon any entry or re-entry by Landlord, with or
without legal process, Landlord shall also have the right (but not the
obligation) to relet all or any part of the Premises, from time to time, at the
risk and expense of Tenant. No re-entry by Landlord with or without a
declaration of termination shall be deemed to be an acceptance or a surrender of
this Lease or as a release of the Tenant's liability for damages under the
provisions of this Section.

        c.     Tenant further agrees (i) notwithstanding re-entry by Landlord
with or without termination pursuant to the provisions of Section 27a, r (ii) if
this Lease is otherwise terminated by reason of Tenant's default, or (iii) if
Landlord retakes possession with or without process of law and/or re-enters

12

--------------------------------------------------------------------------------




with or without a declaration of termination, or (iv) if Landlord, following any
of the foregoing events, elects to let or relet the Premises (whether once or
more than once during the remainder of the Term, and upon such conditions as are
satisfactory to Landlord) that Tenant shall, nevertheless, in each instance,
remain liable for the performance of any covenant of this Lease then in default
and for all Rent and all other charges and damages which may be due or sustained
before and after the date of default, together with the cost of seizure and
repossession of the Premises and reasonable attorneys' fees incurred by Landlord
as a result of the breach of this Lease.

        d.     In any of the events described in the preceding Subsection,
Tenant agrees that it will remain liable to Landlord for liquidated damages and
shall pay at the sole election of Landlord either:

        (1)   on demand an amount of money equal to the net present value of the
amount of Rent which would have become payable during the unexpired portion of
the Term hereof remaining at the time of re-entry, repossession, or termination
presuming the Additional Rent to be the same as was payable for the year
immediately preceding such termination discounted at the rate equal to the then
Prime Rate announced by Mercantile SafeDeposit and Trust Company in Baltimore,
Maryland or any successor bank; or

        (2)   sums equal to the Annual Rent and Additional Rent (as above
presumed) payable hereunder which would have been payable by Tenant had this
Lease not so terminated, or had Landlord not so re-entered the Premises, payable
monthly, in advance, but otherwise upon the terms therefor specified herein
following such termination or such re-entry and until the expiration date,
provided, however, that if Landlord shall relet the Premises or any portion or
portions thereof during said period, Landlord shall credit Tenant with the net
rents received by Landlord from such reletting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such reletting expenses incurred or paid by Landlord in terminating the Lease or
in re-entering the Premises and in securing possession thereof, as well as the
expenses of reletting, including altering and preparing the Premises or any
portion or portions thereof for new tenants, brokers' commissions, advertising
expenses, reasonable attorneys' fees, and all other expenses properly chargeable
against the Premises and the rental therefrom; it being understood that any such
reletting may be for a period shorter or longer than the remaining term of this
Lease, but in no event shall Tenant be entitled to receive any excess of such
net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Subsection to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord. If the
Premises or any part thereof should be relet in combination with other space,
then proper apportionment shall be made of the rent received from such reletting
and of the expenses of reletting, and Landlord shall have the right to grant
rent concessions to attract one or more new tenants and to permit the term of
any new lease covering part or all of the Premises to be for a shorter or longer
period than provided for herein.

In the event Landlord elects to collect damages from Tenant under this Lease at
any time subsequent to such election and upon ten (10) days prior written notice
to Tenant, Landlord may elect to collect a lump sum under Section 27.d(1) above,
crediting Tenant with amounts theretofore received by Landlord as damages.
Landlord shall have no obligation to relet part or all of the Premises
subsequent to termination of the Lease and upon Tenant's default.

        e.     Suit or suits for the recovery of such deficiency or damages or
for a sum equal to any Monthly Installment or Installments of Annual Rent and
Additional Rent and other charges payable hereunder may be brought by Landlord
from time to time, at Landlord's election. Nothing herein contained shall be
deemed to require Landlord to await the date when this Lease or the Term would
have normally expired had there been no such default by Tenant or no such
termination by Landlord, nor shall

13

--------------------------------------------------------------------------------




Landlord be barred by any claim involving a statute of limitations or other
defense should Landlord delay in filing suit.

        f.      Nothing in this Section shall limit or prejudice the right of
Landlord to prove and to obtain, as liquidated damages by reason of a
termination arising out of the provisions of this Section, an amount equal to
the maximum allowed by any statute or rule of law in effect as of the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of liquidated
damages computed under this Section.

        g.     Notwithstanding anything to the contrary contained in this
Section, in the event of a breach of this Lease by Tenant, Landlord agrees to
use commercially reasonable efforts to mitigate its damages.

        28.    LANDLORD'S LIEN.    To secure the payment of all Rent due and to
become due hereunder and the faithful performance of this Lease by Tenant,
Tenant hereby grants to Landlord an express first and prior contract lien and
security interest on all property (including fixtures, equipment, chattels and
merchandise) which may be placed in the Premises, and also upon all proceeds of
any insurance which may accrue to Tenant by reason of destruction of or damage
to any such property. Such property shall not be removed therefrom without the
written consent of Landlord until all arrearages in Rent due to Landlord
hereunder shall first have been paid. All exemption laws are hereby waived in
favor of said lien and security interest. This lien and security interest are
given in addition to the Landlord's statutory lien and shall be cumulative
thereto or alternative thereto as elected by Landlord at any time. Tenant
agrees, upon request, to execute one (1) or more financing statements evidencing
Landlord's lien as provided in this Section.

        29.    ACCESS BY LANDLORD.    

        a.     Landlord and its contractors and subcontractors, and its or their
agents and employees may at all reasonable times during the Term of this Lease
enter to inspect the Premises and/or may show the Premises and Property to
others, provided that such entrance is with prior notice to Tenant. In the event
of notice of termination of this Lease or during the last six (6) months of the
Term, unless Tenant has theretofore properly exercised any remaining option to
extend this lease, Landlord shall have the right from the date of such notice to
display "For Rent" signs, and Landlord and/or Landlord's agents may show the
Premises and all parts thereof to prospective tenants during Normal Business
Hours.

        b.     Landlord also reserves the right, after notice of intention to so
enter (except that in the event of an emergency, no notice shall be required),
to enter the Premises at any time and from time to time to make such repairs,
additions, or alterations or remedy any contamination as it may deem necessary
for the safety, improvements, preservation, or condition thereof, or of the
Property, but Landlord assumes no obligation to do so, and the performance
thereof by Landlord shall not constitute a waiver of Tenant's default in failing
to perform the same.

        30.    INTENTIONALLY DELETED.    

        31.    ASSIGNMENT AND SUBLETTING.    

        a.     Tenant shall not make or permit an Assignment of this Lease or
any interest of Tenant herein, in whole or in part, by operation of law or
otherwise, without first obtaining in each and every instance the prior written
consent of Landlord, which consent may be withheld in the sole and absolute
subjective discretion of Landlord.

        b.     Any consent by Landlord to an Assignment shall be held to apply
only to the specific transaction thereby authorized and shall not constitute a
waiver of the necessity for such consent to any subsequent Assignment,
including, but not limited to, a subsequent Assignment by any trustee, receiver,
liquidator, or personal representative of Tenant. In the event Tenant executes
an agreement to effect an Assignment, such agreement shall provide (i) that the
subtenant or other occupier of space shall take

14

--------------------------------------------------------------------------------




subject to this Lease, (ii) that the occupier shall also fulfill all obligations
of Tenant under this lease as they pertain to the portion of the Premises set
forth in the Assignment, and (iii) that with respect to such portion of the
Premises, the occupier shall be deemed to be the Tenant under this Lease.

        c.     If this Lease or any interest of Tenant herein be assigned or if
the whole or any part of the Premises be sublet or used or occupied by others,
after having obtained Landlord's prior written consent thereto, Tenant shall
nevertheless remain fully liable for the full performance of all obligations
under this Lease to be performed by Tenant, and Tenant shall not be released
therefrom in any manner.

        32.    CONDEMNATION.    If more than twenty-five percent (25%) of the
Premises shall be taken by any public or quasi-public authority under the power
of eminent domain, condemnation, or expropriation or in the event of a
conveyance in lieu thereof, then this Lease shall terminate as of the date on
which possession of the Premises is required to be surrendered to the condemning
authority, and Tenant shall have no claim against Landlord or the condemning
authority for the value of the unexpired Term of this Lease.

        If twenty-five percent (25%) or more of the Building shall be so taken
or conveyed, then in such events notwithstanding the fact that the Premises in
whole or in part is not so taken or conveyed, Landlord shall have the right and
power, at its option to be exercised by written notice to Tenant, to terminate
this Lease effective either the date title vests in the condemning authority or
the date Landlord is required to deliver possession of the part so taken or
conveyed. In any event, Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired Term of this Lease.

        In the event of any condemnation or taking as hereinbefore provided,
whether whole or partial, Tenant shall not be entitled to any part of the award
as damages or otherwise for such condemnation, and Landlord is to receive the
full amount of such award. Tenant hereby expressly waives any right or claim to
any part thereof and assigns to Landlord any such right or claim to which Tenant
might become entitled.

        Notwithstanding the foregoing, Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to claim and recover from
the condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant under law in Tenant's own right for
or on account of, and limited solely to, any cost which Tenant might incur in
removing Tenant's furniture, fixtures, leasehold improvements, and equipment.

        33.    EXECUTION OF ESTOPPEL CERTIFICATE.    At any time, and from time
to time, upon the written request of Landlord or any Mortgagee, Tenant, within
ten (10) days of the date of such written request, agrees to execute and deliver
to Landlord and/or such Mortgagee, without charge and in a form satisfactory to
Landlord and/or such Mortgagee, a written statement: (a) ratifying this Lease;
(b) confirming the commencement and expiration dates of the Term of this Lease;
(c) certifying that Tenant is in occupancy of the Premises and that the Lease is
in full force and effect and has not been modified, assigned, subleased,
supplemented, or amended except by such writings as shall be stated;
(d) certifying that all conditions and agreements under this Lease to be
satisfied or performed by either Landlord or Tenant have been satisfied and
performed except as shall be stated; (e) certifying that Landlord is not in
default under the Lease and there are no defenses, set-offs, recoupments, or
counterclaims against the enforcement of this Lease by Landlord, or stating the
defaults, defenses, set-offs, recoupments and/or counterclaims claimed by
Tenant; (f) reciting the amount of advance Rent, if any, paid by Tenant and the
date to which such Rent has been paid; (g) reciting the amount of the Security
Deposit; and (h) containing any other information which Landlord or the
Mortgagee shall reasonably require.

15

--------------------------------------------------------------------------------




        The failure of Tenant to execute, acknowledge, and deliver to Landlord
and/or any Mortgagee a statement in accordance with the provisions of this
Section within the period set forth herein shall constitute an acknowledgment by
Tenant which may be relied upon by any person holding or intending to acquire
any interest whatsoever in the Premises or the Building, that this Lease has not
been assigned, amended, changed, or modified, is in full force and effect, and
that the Annual Rent and Additional Rent have been duly and fully paid not
beyond the respective due dates immediately preceding the date of the request
for such statement. Such failure shall also constitute as to any persons
entitled to rely on such statements a waiver of any defaults by Landlord or
defenses, setoffs, recoupments, or counterclaims against the enforcement of this
Lease by Landlord which may exist prior to the date of the written request.

        34.    SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE.    

        a.     Tenant agrees that (i) this Lease is, and all of Tenant's rights
hereunder are and shall always be, subject and subordinate to any Mortgage now
existing or hereafter given by Landlord and to all advances made or to be made
thereunder and to the interest thereon, and all renewals, replacements,
modifications, consolidations, or extensions thereof; and (ii) that if any of
Landlord's Mortgagees or if the purchaser at any foreclosure sale or at any sale
under a power of sale or assent to decree contained in any such Mortgage shall
at its sole option so request, Tenant will attorn to, and recognize such
Mortgagee or purchaser, as the case may be, as landlord under this Lease for the
balance then remaining of the Term of this Lease, subject to all terms of this
Lease; and (iii) that the aforesaid provisions shall be self-operative, and no
further instrument or document shall be necessary unless required by any such
Mortgagee or purchaser.

        b.     Tenant agrees that none of Landlord's Mortgagee, Landlord's
Mortgagee-in-possession, or purchaser shall either: (i) be bound by any payment
of Rent made more than thirty (30) days prior to its due date, and any such sum
shall be due and payable on the due date; or (ii) be responsible for the
Security Deposit or other similar funds in respect of this Lease not actually
paid to it.

        c.     In the event Tenant fails to execute and deliver the instruments
and documents as provided for in this Section within the time period set forth
herein, Tenant does hereby make, constitute, and appoint Landlord or such
Mortgagee or purchaser, as the case may be, as Tenant's attorney-in-fact and in
its name, place, and stead to do so. The aforesaid power of attorney is given as
security coupled with an interest and is irrevocable.

        d.     If Tenant pays Annual Rent and Additional Rent provided herein,
and otherwise fully performs the terms, covenants, and conditions imposed
herein, Tenant's agreement to subordinate and attorn as provided in this Section
shall subject Landlord's Mortgagee, Landlord's Mortgagee-in-possession, or
purchaser, as the case may be, recognizing this Lease and Tenant's rights
hereunder.

        35.    SIGNS AND ADVERTISING.    Tenant shall not inscribe, paint,
affix, or display any sign, notice, or advertisement on any of the windows,
doors, walls, or any part of the outside or inside of the Premises and the
remainder of the Property without the prior written consent of Landlord.

        36.    RULES AND REGULATIONS.    Tenant agrees to be bound by the rules
and regulations set forth on Exhibit C attached hereto and incorporated by
reference herein. Landlord reserves the right from time to time to adopt and
promulgate rules and regulations applicable to the Premises, the Building, and
to the Property, and to supplement such rules and regulations, and Tenant agrees
to be bound thereby. A breach of any of such rules and regulations, whether now
existing or hereinafter adopted, shall be deemed a breach of this Lease.
Landlord shall not be liable to Tenant or responsible for any costs or damages
for failure to enforce the rules and regulations uniformly.

        37.    ACCORD AND SATISFACTION.    No payment by Tenant or receipt by
Landlord of a lesser amount than any payment of Annual Rent or Additional Rent
herein stipulated shall be deemed to be

16

--------------------------------------------------------------------------------




other than on account of the earliest stipulated Annual Rent or Additional Rent
due and payable, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
provided in this Lease, at law or in equity.

        38.    NO PARTNERSHIP.    Landlord does not, in any way or for any
purpose, become a partner of Tenant in the conduct of its business, or
otherwise, or joint venturer or a member of a joint enterprise with Tenant. This
Lease establishes a relationship solely of landlord and tenant.

        39.    HOLDING OVER.    Should Tenant hold over in possession of the
Premises after the expiration of this Lease, Tenant shall be deemed to be
occupying the Premises from month to month, subject to such occupancy's being
terminated by either party upon at least thirty (30) days' written notice, at
double the Annual Rent and Additional Rent in effect at the expiration of this
Lease, all calculated from time to time as though this Lease had continued, and
otherwise subject to all of the other terms, covenants, and conditions of this
Lease insofar as the same may be applicable to a month-to-month tenancy. In
addition, Tenant shall pay as Additional Rent to Landlord for all damages
sustained by reason of Tenant's retention of possession. Nothing in this Section
excludes Landlord's rights of re-entry or any other right hereunder.

        40.    INTENTIONALLY DELETED.    

        41.    RECORDATION.    Tenant shall not record this Lease without the
written consent of Landlord. Upon Landlord's request or with Landlord's written
consent, the parties agree to execute a short form of this Lease for recording
purposes containing such terms as Landlord believes appropriate or desirable.
The expense of recordation shall be borne by the party requesting such
recordation.

        42.    WAIVERS.    The failure of Landlord to insist for a period of
time on strict performance of any one or more of the terms, covenants, or
conditions hereof shall not be deemed a waiver of the rights or remedies that
Landlord may have, and shall not be deemed a waiver of any subsequent breach or
default in any term, covenant, or condition hereof. No waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in writing
and signed by Landlord.

        43.    REMEDIES FOR LANDLORD.    Any and all remedies available to
Landlord for the enforcement of the provisions of this Lease are cumulative and
not exclusive, and Landlord shall be entitled to pursue either the rights
enumerated in this Lease or remedies authorized by law, or both. Tenant shall be
liable for any reasonable costs or expenses incurred by Landlord in enforcing
any terms of this Lease, or in pursuing any legal action for the enforcement of
Landlord's rights, including court costs and reasonable attorneys' fees.

        44.    TABLE OF CONTENTS; CAPTIONS.    The Table of Contents and the
captions appearing in this Lease are inserted only as a matter of convenience
and do not define, limit, construe, or describe the scope or intent of the
Sections of this Lease nor in any way affect this Lease.

        45.    NOTICES.    Any and all Notices permitted or required to be given
hereunder shall be in writing and shall be deemed duly given two (2) days after
the time such notice shall be deposited into the United States mail, if delivery
is by postage paid registered or certified mail, return receipted mail, the next
business day if sent by Federal Express or other reputable overnight carrier
service, or upon receipt when personally delivered. Any Notice in any other
manner shall be deemed given when actually received. Such Notice shall be sent
to the respective party at the address given in this Lease or to any other
address that the respective party may designate by Notice delivered pursuant
hereto.

        46.    APPLICABLE LAW.    This Lease shall be governed by and construed
in accordance with the laws of the State of Maryland, without regard to
principles relating to conflicts of law.

17

--------------------------------------------------------------------------------




        47.    SUCCESSORS AND ASSIGNS.    All rights, obligations, and
liabilities herein given to, or imposed upon, the respective parties hereto
shall extend to and bind the permitted successors, and assigns of the said
parties; and if Tenant shall consist of more than one person or entity, they
shall all be bound jointly and severally by the terms, covenants, and conditions
herein.

        48.    WAIVER OF TRIAL BY JURY.    Landlord and Tenant hereby waive
trial by jury in any action or proceeding or counterclaim brought by either
party hereto against the other party on any and every matter, directly or
indirectly, arising out of or with respect to this Lease.

        49.    RIGHTS OF AND CLAIMS AGAINST LANDLORD.    

        a.     Notwithstanding anything to the contrary contained herein, Tenant
waives all rights to bring a counterclaim in any action brought by Landlord for
the non-payment of Rent or any other summary proceeding thereon.

        b.     All obligations of Landlord hereunder shall be construed as
covenants, not conditions.

        c.     Landlord may transfer all or part of its interest in the Premises
and this Lease without the consent of Tenant, at any time and from time to time.
If Landlord transfers its estate in the Premises, or if Landlord further leases
the Premises subject to this Lease, then Landlord shall be relieved of all
obligations of Landlord thereafter arising expressed in this Lease or implied by
law. Landlord and its successors shall be relieved of their obligation to refund
the Security Deposit and other similar funds to Tenant which they have received
from Tenant or a predecessor Landlord to the extent they transfer such amounts
to their respective transferees.

        d.     If Tenant obtains a money judgment against Landlord or its
successors or assigns under any provisions of, or with respect to this Lease or
on account of any matter, condition, or circumstance arising out of the
relationship of the parties under this Lease, Tenant's occupancy of the
Premises, or Landlord's ownership of the Premises, Tenant shall be entitled to
have execution upon such judgment only upon Landlord's estate in the Property
and not out of any other assets of Landlord, any of its partners, or its
successors or assigns; and Landlord shall be entitled to have any such judgment
so qualified as to constitute a lien only on Landlord's estate, subject to any
liens antedating such judgment; provided, however, that this sentence shall be
inapplicable to the extent that the judgment against Landlord is covered by
insurance.

        e.     At any time when there is an outstanding Mortgage covering
Landlord's interest in the Premises, Tenant may not exercise any remedies for
default by Landlord hereunder unless and until the Mortgagee shall have received
written notice of such default and a reasonable time to cure such default after
Landlord's period to cure shall have elapsed.

        50.    CALCULATION OF TIME.    In computing any period of time
prescribed or allowed by any provision of this Lease, the day of the act, event,
or default from which the designated period of time begins to run shall not be
included. The last day of the period so computed shall be included, unless it is
a Saturday, Sunday, or a legal holiday, in which event the period runs until the
end of the next day which is not a Saturday, Sunday, or legal holiday. Unless
otherwise provided herein, all Notices and other periods expire as of 5:00 p.m.
(local time in Maryland) on the last day of the Notice or other period.

        51.    ACCESS.    Landlord shall provide Tenant with access to the
Premises twenty-four (24) hours a day, seven (7) days a week, fifty-two
(52) weeks a year.

        52.    SEVERABILITY.    If the application of any term or provision of
this Lease, whether in whole or in part, be held invalid or unenforceable in
general or in any instance, the remainder of this Lease shall not be affected by
such holding and shall be fully valid and enforceable.

18

--------------------------------------------------------------------------------




        53.    COUNTERPARTS.    This Lease may be executed in multiple
counterparts or in duplicate, and when so executed by all parties shall
constitute one agreement.

        54.    TOTAL AGREEMENT.    This Lease contains the entire agreement
between the parties and cannot be changed or modified except by a written
instrument subsequently executed by the parties hereto.

        55.    TIME OF THE ESSENCE.    Time is of the essence in all provisions
of this Lease to be performed by or on behalf of Tenant.

        56.    COMMERCIAL PURPOSE.    The parties stipulate that the Premises is
being leased exclusively for business, commercial, manufacturing, mercantile, or
industrial purposes within the meaning of Section 8-110(a) of the Real Property
Article of the Annotated Code of Maryland, and that the provisions of
Section 8-110(b) of such Article (or any future statute) pertaining to the
redemption of reversionary interests under leases shall be inapplicable to this
Lease.

        IN WITNESS WHEREOF, Landlord and Tenant have caused this Standard Lease
Agreement to be executed, under seal, as of the date and year first above
written.

    LANDLORD:
TURF VILLAGE OFFICES, LLC.                               By:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

      Name:   S. JOHN BLUMENTHAL          

--------------------------------------------------------------------------------

      Title:   PRESIDENT          

--------------------------------------------------------------------------------

              ATTEST/WITNESS:   TENANT:       CARROLLTON MORTGAGE SERVICES, INC.
                          [ILLEGIBLE]   By:   /s/  ROBERT ALTIERI       (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

      Name:   ROBERT ALTIERI          

--------------------------------------------------------------------------------

      Title:   PRESIDENT          

--------------------------------------------------------------------------------

 

19

--------------------------------------------------------------------------------




EXHIBIT A

Description of the Premises

EXHIBIT B

Rules and Regulations


        1.     Tenant shall not obstruct or permit its agents, employees,
customers, contractors, visitors, or licensees to obstruct, in any way, the
Common Areas including without limitation the sidewalks, entry passages,
corridors, halls, stairways, or elevators of the Building, or use the above
specified areas in any way other than as a means of passage to and from the
Premises; bring in, store, use any materials on the Property which could cause a
fire or an explosion or produce any fumes or vapor; make or permit any improper
or disturbing noises; throw substances of any kind out of windows or doors, or
down passages or in the halls or passageways; or place anything upon the window
sills. Any trash or rubbish created by moving Tenant into the Premises, or any
heavy or excessive waste materials resulting from Tenant's occupancy and use of
the Premises, shall be removed from the Premises by Tenant at Tenant's sole cost
and expense.

        2.     Plumbing facilities shall not be used for any purpose other than
those for which they were constructed; and no sweepings, rubbish, ashes,
newspapers, or other substances of any kind shall be thrown into them. Waste and
excessive or unusual use of electricity or water is prohibited.

        3.     No contract of any kind with any supplier of towels, water, ice,
toilet articles, waxing, rug shampooing, venetian blind washing, furniture
polishing, lamp servicing, cleaning of electrical fixtures, removal of waste
papers, rubbish or garbage, or other like service shall be entered into by
Tenant, nor shall any vending machine of any kind be installed in the Building
without the prior written consent of the Landlord.

        4.     No additional lock or locks shall be installed by Tenant on any
door or doors installed by Landlord without prior written consent of Landlord.
Two keys will be furnished to Tenant, and any additional keys required shall be
secured from Landlord and paid for by Tenant. Tenant shall not have extra keys
made without notice to Landlord and receipt of Landlord's consent. Tenant shall
not change any locks. All keys to doors and washrooms shall be returned to
Landlord at the termination of the tenancy, and, in the event of loss of any
keys furnished, Tenant shall pay Landlord the cost thereof.

        5.     Landlord shall not be responsible to Tenant for any loss of
property from the Premises however occurring, or for any damage done to the
effects of Tenant by Landlord or its contractors or subcontractors or its or
their agents or employees, or by any other person or any other cause.

        6.     No bicycles, vehicles, or animals of any kind shall be brought
into or kept in or about the Property.

        7.     Tenant shall not conduct, or permit any other person to conduct,
any auction upon the Premises; manufacture or store goods, ware, or merchandise
upon the Premises, without the prior written approval of Landlord, except the
storage of usual supplies and inventory to be used by Tenant in the conduct of
its business; permit the Premises to be used for gambling; make any unusual
noises on the Property; permit to be played any radio, television, musical
instrument or recorded music in such a loud manner as to disturb or annoy other
tenants or other occupants of the Property; or permit any unusual odors to be
produced upon the Premises.

        8.     No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of Landlord. Such awnings, curtains, blinds, and shades must be of a
quality, type, design, and color approved by Landlord and attached in a manner
approved by Landlord and be kept at a level designated by Landlord.

--------------------------------------------------------------------------------




        9.     Canvassing, soliciting, and peddling on the Property are
prohibited, and Tenant shall cooperate to prevent the same.

        10.   There shall not be used in the Premises or in the Building, either
by Tenant or by others in the delivery or receipt of merchandise, any hand
trucks except those equipped with rubber tires and side guards, and no hand
trucks will be allowed in the elevators without the consent of Landlord.

        11.   Tenant, before closing and leaving the premises at the end of
business hours each day, shall ensure that all windows are closed and all
entrance doors locked and shall turn off all lights and all standard electrical
office equipment.

        12.   Landlord shall have the right to prohibit any advertising by
Tenant which in Landlord's opinion tends to impair the reputation of the
building or its desirability as a building for offices and commercial use, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

        13.   Landlord hereby reserves to itself any and all rights not granted
to Tenant hereunder, including, but not limited to, the following rights which
are reserved to Landlord for its purposes in operating the Building:

        a.     the exclusive right to use of the name of the building for all
purposes, except that Tenant shall use the name as its business address and for
no other purposes;

        b.     the right to change the name or address of the Building, without
incurring any liability to Tenant for so doing;

        c.     the right to install and maintain a sign or signs on the exterior
of the building;

        d.     the exclusive right to use or dispose of the use of the roof of
the Building;

        e.     the right to limit the space on the directory of the Building to
be allotted to Tenant; and

        f.      the right to grant anyone the right to conduct any particular
business or undertaking in the Building.

        14.   Moving in and out of the Building must be coordinated with
Landlord at least twenty-four (24) hours in advance of the move-in or move-out
date. In the discretion of Landlord, moving may be required to be done under its
supervision. No furniture will be moved in the elevator without the permission
of Landlord until necessary pads have been installed. Tenant shall use the
elevator for moving only during such time as Landlord or its agents may
determine.

        15.   Landlord shall have the right to close and securely lock the
Building other than during Normal Business Hours and during such other times as
Landlord may deem advisable for the security of the Building and its tenants.
Landlord shall give Tenant twenty-four (24) hours' notice before so closing and
securely locking the Building, except in an emergency, and Landlord shall make a
reasonable effort to assure access to the Premises by Tenant.

        16.   Landlord shall not be responsible for lost or stolen personal
property, equipment, money or jewelry from Premises or public rooms whether or
not such loss occurs when the Building or the Premises are locked against entry.


SCHEDULE 1

Landlord's Work


        Landlord to remove sink and plumbing and repair wall.

        Landlord to carpet entire space with Standard grade commercial carpet.

--------------------------------------------------------------------------------




SCHEDULE 2

Tenant's Work


        N/A


SCHEDULE 3

Parking


        Tenant shall have full access to parking at the Building; provided,
however, that such parking spaces are undesignated and unreserved.

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
LIST OF EXHIBITS
LIST OF SCHEDULES
STANDARD LEASE AGREEMENT
Recitals
EXHIBIT A Description of the Premises EXHIBIT B Rules and Regulations
SCHEDULE 1 Landlord's Work
SCHEDULE 2 Tenant's Work
SCHEDULE 3 Parking
